Smith, C. J.
(dissenting).-
I am of the opinion that the search warrant here in question is void for want of a sufficient description of the place to be searched. The description of the premises to be searched is not only too indefinite to meet the constitutional requirement, but the only statute under which the warrant could have been issued is section 1749, Code of 1906 (Hemingway’s Code, section 2088), which provides only for the issuance of a warrant for the search of a “room or building designated in the affidavit.”
I am also of the opinion, however, that the evidence is admissible, notwithstanding the defects in the warrant, for the reasons set forth in my dissenting opinion in Owen v. State, 98 So. 233, but until Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A. L. R. 1377, shall be overruled, I must of course adhere to its ruling that evidence obtained by a search without a lawful warrant therefor is inadmissible.